IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00052-CV

GABRIEL GARCIA,
                                                           Appellant
v.

MARGARET MEECE,
                                                           Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 18-003225-CV-272


                          MEMORANDUM OPINION


      Appellant, Gabriel Garcia, and Appellee, Margaret Meece, filed a joint motion to

dismiss the suit in the trial court and dismiss this appeal. The parties have reached an

agreement to settle their differences in the underlying proceeding.

      We have no authority to dismiss the suit in the trial court and dismiss the appeal.

We have the authority, however, to vacate the trial court’s judgment and dismiss the case
by agreement of the parties. See TEX. R. APP. P. 42.1 (a) (2) (A); 43.2 (e); Young Materials

Corp. v. Smith, 4 S.W.3d 84 (Tex. App. —Waco 1999, no pet.).

       Accordingly, the joint motion to dismiss with prejudice is granted to the extent

authorized. The trial court’s Order signed on February 5, 2019 is vacated, and the case is

dismissed with prejudice. See TEX. R. APP. P. 42.1 (a) (2) (A); 43.2 (e). Because the Court

was unable to grant the entirety of the parties’ motion, the Court has endeavored to

implement the substance of the parties’ agreed motion to achieve the same result. If the

parties determine that the judgment of the Court does not accomplish the parties’

intended result, a timely motion for rehearing must be filed which addresses the manner

in which the Court can implement the agreement of the parties within the limitations of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.1; 49.1.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed April 8, 2020
[CV06]




Garcia v. Meece                                                                       Page 2